DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The claims, remarks, and/or amendments filed on 12/09/2021 are acknowledged. Claims 1, 4-6, 8, 11, 28, 30, 32, 34, 37-39, 41-43, 52, and 54-56 are currently pending, claims 30, 32, 34, 37-38, and 41-43 have been withdrawn.

Response to arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 12/09/2021 is acknowledged. Rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Maintained Rejections
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan, B., et al., U.S. Patent Application 2014/0099343; Russell, J.C., et al., (J. Endourol., 2000); and Saavedra, S., et al., U.S. Patent Application 2006/0014013, as applied to claims 1, 4, 8, 11, 28, 39, and 52, 54 above, and in further view of Gulsen, D., et al. (Current Eye Research, 2005); and Ali, M., et al., (Pharm. Res. 2009).
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 06/02/2020 and 07/09/2021 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Sullivan discloses methods of preventing protein and lipid adsorption on the surface of hydrogel contact lenses, cleaning contact lenses, and increasing surface boundary lubrication on the eye and contact lenses by treating contact lenses and/or eye with a gel forming agent hyaluronate (a hydrogel), a 50-400 kDa protein polymer (a 5 kDa to 10 MDa polymer), and phospholipids (phosphatidylcholine, phosphatidylethanolamine, etc.), compare instant claims 1-4, 8. (See abstract and claims 24-39.) Sullivan discloses providing the compounds dispersed in aqueous solutions such as saline, i.e. above 0 degrees C, compare instant claims 39 and 52. (See paragraph 0025.) The compositions do not require an antimicrobial agent, compare instant claim 51. (See disclosure.)
Sullivan does not teach that providing for a protein and lipid preventing coating on contact lenses necessarily results in biofilm prevention.

It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to allow the hydrogel and phospholipid comprising coatings taught by Sullivan to not only prevent protein and lipid buildup on the contact lenses but also further prevent bacterial biofilm formation on the lenses given the teachings of Russell that by preventing protein absorption one prevents the mechanism by which bacterial adhere to medical devices like lenses and thus biofilm formation. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as Sullivan already teaches that the devices already prevent protein absorption and thus would also prevent biofilm formation and Russell teaches that these exact same phosphotidylcholine coatings do indeed prevent biofilm formation.
Sullivan and Russell do not teach adhering the liposomes to substrate materials by forming the lipids into small unilamellar vesicles at concentrations of 1-150 mM and above the melting temperature of the liposomes.

It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use common methods of coating antifouling phosphatidylcholine lipid compositions onto substrate materials by forming them into small unilamellar vesicles at concentrations of greater than 1 mM and above their transition temperatures in order to provide for antifouling lipid layers on the substrates as taught by Saavedra in the methods of coating lipid compositions onto substrates taught by Sullivan. This is merely the use of common art accepted techniques of fusing liposomes onto substrates used in the art. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as all of the art is directed to coating lipid compositions onto substrates to prevent protein absorption and/or subsequent biofilm formation that occurs after such absorption. 
Sullivan, Russell, and Saavedra do not provide for modifying the base contact lenses by incorporating liposomes or polymers into them.

	It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact lenses of Sullivan, Russell, and Saavedra by including liposomes inside the contact lens matrix itself as taught by Gulsen in order to allow for the release of further agents such as drugs from the lenses in order to provide for therapy while wearing the lenses. This is merely the inclusion of liposome agents in hydrogel contact lenses that would allow for the further treatment of ocular issues in a subject. One of ordinary skill in the art at the time of the invention would have had a reasonable expectation of success in combining these methods given that all the methods are directed to hydrogel contact lenses and Gulsen provides for methods and compositions for improving such hydrogel contact lenses.
Sullivan, Russell, Saavedra, and Gulsen do not teach including a further polymer in the contact lenses that has a molecular weight of 5 kDa to 10 MDa.

It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the contact lenses comprising liposomes of Sullivan, Russell, Saavedra, and Gulsen by including known lubricating or wetting polymers both on the surface of the contact lenses as well as within the contact lens matrix itself in order to allow for both the surface wetting of the contact lenses such as the anti-fouling and wetting polymer hyaluronate taught on the surface by Sullivan as well as the polymers inside the lenses such as the hyaluronic acid taught by Ali that allows for slow continual release of wetting polymers over time that will lead decreased protein deposition/fouling of the lenses. One of ordinary skill in the art at the time of the invention would have had a reasonable expectation of success in combining these methods given that all the methods are directed to hydrogel based contact lenses and methods of making them and Ali teaches that once can further include wetting polymers in such lenses to provide for continued wetting and inhibition of protein deposition onto the lenses over time. Regarding instant claims 11 and 28 that recited intended or hoped for results occurring from following the claimed method steps it is noted that the prior art teaches all of the exact same active steps and thus must 
Response to Arguments Against Above Rejections
Applicant argues: “a) Russell does not teach the same coatings as described by Sullivan, and neither Russell nor Sullivan suggest that the teachings of Sullivan would be useful for preventing biofilm formation (as alleged by the Examiner);” A) Russell describes coatings of phosphorylcholine-containing lipids and polymethacrylate derivatives (see for example, Figure 1 and the first full paragraph in the right column on page 39 therein), which coatings are devoid of proteins and polysaccharides (at least Russell does not even remotely suggest that any proteins or polysaccharides are present). In addition, Russell teaches that deposition of proteins and polysaccharides promotes biofilm formation, which would further confirm to one of ordinary skill in the art that the coatings of Russell are devoid of proteins and polysaccharides. In sharp contrast, Sullivan describes a method which relies on a protein such as PRG4 (a.k.a. lubricin) and/or a polysaccharide (hyaluronic acid) which binds to the protein (see for example, paragraphs [0041], [0046] and [0073] therein).  Applicant therefore respectfully submits that the Examiner is simply mistaken in alleging that Russell teaches the "exact same phosphatidylcholine coatings" as Sullivan.” 
In response to this argument, the art of Sullivan explicitly states that the ophthalmic coatings provided “effectively inhibit or preventing protein and lipid 

Applicant argues: “Firstly, there is no evidence that the coatings of Figures 2-6 and page 41, paragraphs 2 and 3 of Russell (the figures and passages of Russell specifically cited by the Examiner) actually contain phosphatidylcholine (a phospholipid), phosphorylcholine (a non-lipid functional moiety).”
	In response to this argument, The leged of figure 2 explicitly states: “Comparison of adsorption of fibrogen (A) and E.coli (B) to PC coated materals and uncoated controls. (PC stands for phosphatidylcholine throughout the disclosure of Russell. Figures 3-6 all use this same exact language indicating the coatings are phosphatidylcholine coatings. The title and abstract and almost entire disclosure also teach this. Given this, these arguments are not found persuasive.

Applicant argues: “Secondly, as discussed hereinabove, the coatings of Russell are devoid of proteins and polysaccharides, whereas the teachings of Sullivan rely expressly an application of a protein (e.g., PRG4) and a polysaccharide (hyaluronic acid). Thus, not only is the coating of Russell clearly different than that of Sullivan (contrary to the Examiner's allegation that they are exactly the same), but the difference would be considered by one of ordinary skill in the art to be highly significant. The presence (as in Sullivan) or absence (as in Russell) of a protein and polysaccharide is clearly relevant to the question of whether a given formulation can reduce biofilm formation associated with protein and/or polysaccharide deposition. 
In view of the above, one of ordinary skill in the art would have no reason to expect that the method of Sullivan would result in the biofilm reduction mechanism described by Russell for an entirely different type of coating.”
In response to this argument, one would expect that the coatings would lead to a reduction of biofilm formation as Russell provides that phosphatidylcholine alone can 

Applicant argues: “Moreover, one of ordinary skill in the art would have obvious reasons to doubt that the use of a protein and polysaccharide (as described by Sullivan) would reduce biofilm formation associated with proteins and polysaccharides, especially as Sullivan does not even remotely suggest otherwise. In order to overcome the obvious problem with using a protein and polysaccharide (as described by Sullivan) to reduce biofilm formation associated with proteins and polysaccharides, the Examiner appears to rely on scattered passages of Sullivan referring briefly and in general to 
In response to this argument, Sullivan teaches that the protein adsorption on contact lenses that is avoided is the endogenous protein buildup such as albumin and lysozyme in the tear film and even indicates that the PRG4 comes off of the contact lens instead of staying attached through a sacrificial mechanism (i.e. if falls off rather than sticks). (See paragraphs 0013 and 0016.) A protein meant to prevent endogenous tear film proteins from adsorbing by falling off the contact lens surface would not appear to undermine Russell in any way and would rather promote it as it accomplishes the same goals of preventing unwanted proteins from binding to devices. The hyaluronate is stated to effect prevention of endogenous protein and lipid binding through the same sacrificial mechanism. (See paragraph 0046.) Thus it is not merely random statements in Sullivan but the core point of the coatings of Sullivan to prevent unwanted endogenous protein buildup and binding and thus, given the teachings of Russell that this is the first step to biofilm formation, would be expected to prevent such an issue. Given this, these arguments are not found persuasive.

no reason to interpret the prevention of protein adsorption described by Sullivan as referring to any protein (as the Examiner appears to do implicitly), as opposed to mere shorthand for prevention of undesirable adsorption of specific proteins, such as albumin and lysozyme.”
In response to this argument, it is unclear what applicant intends to argue by referencing that the unwanted endogenous proteins the coatings of Sullivan avoid are albumin and lysosome. It is well known that albumin adhesion to contact lenses leads to bacterial adhesion on contact lenses (i.e. biofilm formation). Taylor, R.L., (Optom. Vis. Sci., 1998) is provided as evidence of this. (See abstract.) Thus Sullivan indicating that these proteins are prevented from absorbing would be expected to prevent biofilm formation. This points towards the coatings of Sullivan functioning as set forth in the rejection rather than away from it. Given this, these arguments are not found persuasive.
 
Applicant argues: “b) Saavedra and Gulsen cannot remedy the deficiencies of Sullivan and Russell, and the Examiner does not appear to allege otherwise (for example, the Examiner appears to merely rely on Saavedra to teach liposomes when Sullivan and Russell are presumed to teach the general features of the claims); B) In response to Applicant's previously filed arguments that it is irrelevant whether the techniques of Saavedra represent "common art accepted techniques of fusing 
The Examiner's reasoning regarding Saavedra appears to be based on the presumption that Sullivan and Russell provide motivation for achieving a certain goal, and Saavedra is then relied upon for using liposomes to achieve that goal. As such, the Examiner does not appear to dispute Applicant's position that if Sullivan and Russell fail to provide motivation for achieving the goal as claimed (which is Applicant's position, as discussed hereinabove), then Saavedra does not remedy this deficiency.”
	In response to this argument, as discussed above, the position that Sullivan and Russell do not teach formulations comprising polymers and phosphatidylcholine that prevent protein adsorption and thus biofilm formation is disputed in detail above. The further art of Saavedra is provided to teach art accepted methods of applying liposomes to surfaces as previously set forth and still appears to render such steps obvious. Given this, these arguments are not found persuasive.

Applicant argues: “Similarly, the Examiner does not appear to even allege that Gulsen is relevant to claim 55 (corresponding to amended claim 1). Rather, the Examiner appears to rely on Gulsen merely with respect to the limitations of claims 5 
In response to this argument, Gulsen was relied upon for teaching the inclusion of liposomes into the contact lens matrix as well and appears to properly render obvious the limitation of claims 5-6 as suggested by applicant.

Applicant argues: “c) Ali does not provide motivation to use the non-crosslinked polymers which the Examiner acknowledges are not taught by Sullivan, Russell, Saavedra and Gulsen; C) The Examiner does not appear to have explicitly stated why the subject matter of claim 55 (corresponding to amended claim 1) would allegedly have been obvious. However, it appears that the Examiner relies entirely on Ali with respect to the polymers of claim 55 (and amended claim 1), as an alternative to the 50-400 kDa protein polymer described by Sullivan (as discussed hereinabove, the Examiner acknowledges that Sullivan, Russell, Saavedra and Gulsen do not teach the recited polymer). In particular, the Examiner states that Ali provides hyaluronic acid polymer as a releasable wetting agent, and teaches the use of HPMC, CMC, PVA, PVP, PEG, dextran and acrylate polymers as wetting agents for contact lenses. However, the only agent which Ali appears to describe as a wetting agent is crosslinked hyaluronic acid (see for example, page 716, left column, therein), which a fails to meet the limitation of a "non-cross-linked polymer" recited in claim 1 (let alone the limitations of amended claim 55). Other polymers described by Ali on page 715 therein (the passage cited by the Examiner) are merely described therein as increasing viscosity (see for example, the paragraph bridging pages 714 and 715 therein). Furthermore, Ali is clearly focused on 
In response to these arguments, it is noted that the section applicant refers to to indicate that the hyaluronate of Ali is crosslinked hyaluronate  is not discussing the hyaluronate itself being crosslinked to itself or covalently attached to any other material but rather being within the hydrogel matrix of the lenses through molecular imprinting such that the lens matrix around the hyaluronate crosslinks together holding it in. This is evidenced by the further statement in the next sentence that the release of the uncrosslinked hyaluronate (free of the crosslinked matrix) is studied. This does not imply that the hyaluronate itself is a crosslinked material only that it is contained within the crosslinked hydrogel matrix of the lens. Further evidence of this can be seat in the synthesis section on page 717 paragraph 5 that teaches crosslinking PVA together in the presence of hyaluronate sodium salt from Fluka MW 1.2 MDa and the discussion of dissolving the HA in the prepolymer mix as well as the other monomers being referred to as functional monomers. Were the hyaluronate crosslinked with the other polymers it 

Applicant argues: “d) even if (arguendo) prima facie obviousness existed, this would be overcome by the unexpected results showing synergy between the recited polymer and liposomes. D) Even if a prima facie case of obviousness existed based on the cited art (which Applicant disputes, for the reasons discussed hereinabove), Applicant submits that this would be overcome the unexpected advantageous properties exhibited by the claimed combination. In particular, the instant application shows that the anti-fouling effect of liposomes can be synergistically enhanced by addition of the recited polymer to the liposomes (see, for example, Figures 1, 9 and 10, from page 11, line 31, to page 12, line 5, and page 60, lines 20-22, therein). This result could not have been expected based on the cited art, as the only mechanism of biofilm reduction described in the cited art is the mechanism of Russell, which is based solely on the presence of phosphorylcholine groups (which does not necessarily even involve a lipid, as discussed hereinabove). The cited art does not suggest any mechanism of synergistic enhancement of an anti-fouling effect and/or any particularly significant anti-fouling effect by non-crosslinked polymers (let alone a synergistic enhancement of an anti-fouling effect of liposomes by non- crosslinked polymers).”
In response to these arguments, applicant does not specifically point to any particular showing of unexpected synergy. However applicant’s specification states: “As .

New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan, B., et al., U.S. Patent Application 2014/0099343; Taylor, R.L., et al., (Optom Vis. Sci., 1998, abstract) or Russell, J.C., et al., (J. Endourol., 2000); Saavedra, S., et al., U.S. Patent Application 2006/0014013, and Ellis, E., et al. WO 95/00618.
Sullivan discloses methods of preventing protein and lipid adsorption on the surface of hydrogel contact lenses, cleaning contact lenses, and increasing surface boundary lubrication on the eye and contact lenses by treating contact lenses and/or eye with a gel forming agent hyaluronate (a hydrogel), a 50-400 kDa protein polymer (a 5 kDa to 10 MDa polymer), and phospholipids (phosphatidylcholine, phosphatidylethanolamine, etc.), compare instant claims 1-4, 8. (See abstract and claims 24-39.) Sullivan discloses providing the compounds dispersed in aqueous solutions such as saline, i.e. above 0 degrees C, compare instant claims 39 and 52. (See paragraph 0025.) The compositions do not require an antimicrobial agent, compare instant claim 51. (See disclosure.) Sullivan teaches that proteins that absorb on contact lenses are albumin and lysozyme. (See paragraph 0013.)
Sullivan does not teach that providing for a protein and lipid preventing coating on contact lenses necessarily results in biofilm prevention.
Taylor teaches that increased albumin adsorbed to contact lenses leads to increased bacterial adhesion to those lenses (ie. Biofilm formation.) (See abstract.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to allow the hydrogel and phospholipid comprising coatings taught by Sullivan to not only prevent protein and lipid buildup on the contact lenses but also further prevent bacterial biofilm formation on the lenses given the teachings of Taylor that albumin absorption leads to bacteria adhering to medical devices like lenses and thus biofilm formation and thus preventing it would 
Sullivan and Taylor do not teach adhering the liposomes to substrate materials by forming the lipids into small unilamellar vesicles at concentrations of 1-150 mM and above the melting temperature of the liposomes.
Saavedra teaches methods of coating solid surfaces with lipids comprising forming the lipids into small unilamellar vesicles by sonication and contacting the lipids with the substrates in aqueous buffers above their phase transition (melting) temperatures at concentrations of >1 mg/ml to promote timely formation of lipid layers, example lipids used are 1-palmitoyl-2-oleolyl-phosphatidylcholine (having a molecular weight of 760.076 Daltons at 1 mg/ml / 760 mg/mmole = 1.315 mM). (See paragraphs 0057, 0061, 0074, and 0132-0133.) Saavedra teaches that the protein resistant properties of lipid membranes prevent bind of other molecules to the substrate matrix especially other proteins. (See paragraph 0120.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use common methods of coating antifouling phosphatidylcholine lipid compositions onto substrate materials by forming them into small unilamellar vesicles at concentrations of greater than 1 mM and above their transition temperatures in order to provide for antifouling lipid layers on the substrates as taught by Saavedra in the methods of coating lipid compositions onto 
Sullivan, Taylor, and Saavedra do not teach including a further polymer on the contact lenses that has a molecular weight of 5 kDa to 10 MDa.
Ellis teaches contact lens coatings comprising PEO and cationic cellulose. (See title.) Ellis teaches that treating contact lenses with polyethylene oxide enhances resistance to protein absorption. (See page 5, paragraph 2 through page 6 paragraph 1.) Ellis teaches that PEO provides for low protein adsorption and low cell adhesion characteristics. (See page 3, paragraph 2.) Ellis teaches treating lenses with POLYOX WSR N-10, PEO with 2000 unit average or 2000 x 44.05n + 18.02 g/mol (88,118.02 Daltons). (See page 10, paragraph 1.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the contact lenses comprising liposomes of Sullivan, Taylor, and Saavedra by including the known wetting polymer PEO taught by Ellis to further decrease protein and cell absorption on the contact lenses. One of ordinary skill in the art at the time of the invention would have had a reasonable expectation of success in combining these methods given that all the methods are directed to hydrogel based contact lenses and methods of making them and Ellis teaches that once can further include the wetting polymer PEO onto such .

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan, B., et al., U.S. Patent Application 2014/0099343; Taylor, R.L., et al., (Optom Vis. Sci., 1998, abstract); Saavedra, S., et al., U.S. Patent Application 2006/0014013, and Ali, M., et al., (Pharm. Res. 2009).
Sullivan discloses methods of preventing protein and lipid adsorption on the surface of hydrogel contact lenses, cleaning contact lenses, and increasing surface boundary lubrication on the eye and contact lenses by treating contact lenses and/or eye with a gel forming agent hyaluronate (a hydrogel), a 50-400 kDa protein polymer (a 5 kDa to 10 MDa polymer), and phospholipids (phosphatidylcholine, phosphatidylethanolamine, etc.), compare instant claims 1-4, 8. (See abstract and claims 24-39.) Sullivan discloses providing the compounds dispersed in aqueous solutions such as saline, i.e. above 0 degrees C, compare instant claims 39 and 52. (See paragraph 0025.) The compositions do not require an antimicrobial agent, compare instant claim 51. (See disclosure.) Sullivan teaches that proteins that absorb on contact lenses are albumin and lysozyme. (See paragraph 0013.)
Sullivan does not teach that providing for a protein and lipid preventing coating on contact lenses necessarily results in biofilm prevention.
Taylor teaches that increased albumin adsorbed to contact lenses leads to increased bacterial adhesion to those lenses (ie. Biofilm formation.) (See abstract.)

Sullivan and Taylor do not teach adhering the liposomes to substrate materials by forming the lipids into small unilamellar vesicles at concentrations of 1-150 mM and above the melting temperature of the liposomes.
Saavedra teaches methods of coating solid surfaces with lipids comprising forming the lipids into small unilamellar vesicles by sonication and contacting the lipids with the substrates in aqueous buffers above their phase transition (melting) temperatures at concentrations of >1 mg/ml to promote timely formation of lipid layers, example lipids used are 1-palmitoyl-2-oleolyl-phosphatidylcholine (having a molecular weight of 760.076 Daltons at 1 mg/ml / 760 mg/mmole = 1.315 mM). (See paragraphs 0057, 0061, 0074, and 0132-0133.) Saavedra teaches that the protein resistant properties of lipid membranes prevent bind of other molecules to the substrate matrix especially other proteins. (See paragraph 0120.)

Sullivan, Taylor, and Saavedra do not teach including a further polymer in the contact lenses that has a molecular weight of 5 kDa to 10 MDa.
Ali teaches providing hyaluronic acid polymer with a molecular weight of 1.2 MDa in hydrogel contact lenses as a releasable wetting agent to treat dry eye. (See abstract, page 715, paragraph 2, and page 725 paragraph 3.) Ali teaches that the presence of HA in contact lenses increases lens wettability and comfort due to less protein deposition. (See page 716, paragraph 1.) Ali teaches the use of HPMC, CMC, PVA, PVP, PEG, dextran, and acrylate polymers as wetting agents for contact lenses. (See page 715, paragraph 2.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the contact lenses . 

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE W RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.